Citation Nr: 0426254	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  04-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from May 1961 to January 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for psychiatric disability.  
On his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in May 2004, the veteran indicated that he wanted a 
Board hearing Washington, D.C.  That hearing was scheduled to 
be held in October 2004.  In September 2004, the veteran 
advised the Board that he is unable to travel to Washington, 
D.C., and requested that he be scheduled for a 
videoconference hearing at the RO in St. Paul, Minnesota.  
The hearing scheduled for October 2004 has been cancelled, 
and the Board will remand the case for scheduling of the 
requested videoconference hearing.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

The veteran should be scheduled for a 
videoconference hearing to be held at the 
RO in St. Paul, Minnesota.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



